Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicants’ submission of post allowance Communication on 3/8/2022 and the IDS filed on 3/11/2022 have been considered. 
Examiner has considered and corrected the line as argued by the applicants on 3/8/2022. It was written “two carbonyls in the hydroxyacetaldehyde". There was an inadvertent missing of two words “presence of”. Examiner intended to mean which should be "two carbonyls in presence of the hydroxyacetaldehyde" and corrected as presented under “Reasons for allowance” section below. Examiner intended to mean that co-presence of formaldehyde with other sugar carbonyls e.g. with hydroxyacetaldehyde in solution contributes more than one carbonyl (i.e. reactive group) in the environment. 
	Examiner has reviewed and entered IDS as filed on 3/11/2022. As there is no prior art alone or in combination was additionally noticed, therefore, the decision to maintain the application in condition for allowance. However, examiner is maintaining the prior submission of the “Notice of Allowance”, first page, under “Detailed Action” as mailed on 12/13/2021 with the changes made additionally with respect to the arguments on 3/8/2022 and further discussion based on the review of the prior arts present in IDS as filed on 3/12/2022. 

Reasons for allowance
3. 	Applicants’ arguments and amends overcome the rejections of record. No prior art alone or in combination, in particular, secondary prior art by Riha et al. addressed selective reduction of formaldehyde by the amino acid including cysteine and/or glycine in presence of the co-presence of formaldehyde with other sugar carbonyls in the aqueous solution, e.g. even if the formaldehyde has one carbonyl group compared to two carbonyls present in presence of the hydroxyacetaldehyde. Therefore, no prior art alone or in combination (including further search and STIC search result (STIC Search result of 16/503962 as filed on 11/2/2020) discloses the preferential choice and reduction of formaldehyde in presence of many carbonyls by using the amino acid e.g. cysteine or glycine to make- complex product responsible for specific color of the claimed invention which is not disclosed by any prior arts of record.
	Examiner did further review of the prior arts as filed in IDS on 3/11/2022. In brief, it was found that no prior art can address the claimed invention. NPL Yasuhiro et al. (JP 2011-110079 equivalent priority date JP 2009-266048 A, Abstract English translation was submitted by the applicant on 3/11/2022)  is  one of the prior arts submitted on 3/11/2022 (IDS) which was relatively close prior art, however, this prior art alone or in combination, do not address the claimed invention. The detailed machine translation of this prior art is also used for review and attached as NPL Yasuhiro et al. along with PTO-892.
As these are the method steps, therefore, each of the steps with their respective
amended claim limitations are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record.

Therefore, examiner has made the decision to make the application in condition for allowance.

Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner's supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792

/DONALD R SPAMER/Primary Examiner, Art Unit 1799